MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                             FILED
this Memorandum Decision shall not be                                         Oct 18 2018, 8:17 am

regarded as precedent or cited before any                                          CLERK
                                                                              Indiana Supreme Court
court except for the purpose of establishing                                     Court of Appeals
                                                                                   and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Anthony S. Churchward                                    Curtis T. Hill, Jr.
Anthony S. Churchward, P.C.                              Attorney General of Indiana
Fort Wayne, Indiana
                                                         Lyubov Gore
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Bradford M. Crowder,                                     October 18, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1024
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Frances C. Gull,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D06-1104-FA-24



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1024 | October 18, 2018                      Page 1 of 7
                                       Statement of the Case
[1]   Bradford M. Crowder appeals his sixty-one-year aggregate sentence after he had

      pleaded guilty to twelve sex-related offenses involving his minor daughter, S.G.

      Crowder raises a single issue for our review, namely, whether his sentence is

      inappropriate in light of the nature of the offenses and his character. We affirm.


                                 Facts and Procedural History
[2]   On April 13, 2011, Jennifer Crowder, Crowder’s wife and S.G.’s step-mother,

      contacted the Fort Wayne Police Department after she had observed a video on

      Crowder’s phone of Crowder “engaged in sex acts with” S.G. Appellant’s App.

      Vol. II at 44. Jennifer took S.G. to a police station, and S.G. informed officers

      that Crowder “had made her perform oral sex on him, fondle his penis, and

      pose for pictures where she was not full[y] clothed.” Id. S.G. further stated that

      “this had been happening since the beginning of last school year,” when S.G.

      was thirteen years old, and that Crowder “had[ ]told her that if she told anyone

      that he would hurt her.” Id. She also stated that Crowder “had given

      her money on at least one occasion in the form of $2.00 to . . . put his penis into

      her mouth,” and that “on several occasions he tried,” unsuccessfully, “to put

      his penis into her vagina.” Id.


[3]   Officers obtained a search warrant for Crowder’s phone. They discovered “at

      least 8 videos showing [Crowder] with his penis in S.G.[’s] mouth, S.G.

      masturbating as he filmed, [and Crowder] appearing to have intercourse with

      S.G. . . .” Id. The videos had been filmed in Crowder’s house. Officers


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1024 | October 18, 2018   Page 2 of 7
      arrested Crowder, and he “admitted to having his daughter S.G. perform oral

      sex on him on several occasions throughout the past year or so,” beginning

      when she was thirteen years old. Id. Crowder further “admitting to filming

      these acts on his cell phone,” and that “he knew his actions were wrong.” Id.

      And he admitted that “he never penetrated her vagina with his penis, but it was

      close.” Id.


[4]   The State charged Crowder with thirteen counts, and he pleaded guilty to the

      following twelve counts about four months later:


          •   Count II: child molesting, as a Class C felony;
          •   Count III: sexual misconduct with a minor, as a Class B felony;
          •   Count IV: sexual misconduct with a minor, as a Class B felony;
          •   Count V: sexual misconduct with a minor, as a Class B felony;
          •   Count VI: sexual misconduct with a minor, as a Class C felony;
          •   Count VII: sexual misconduct with a minor, as a Class C felony;
          •   Count VIII: sexual misconduct with a minor, as a Class D felony;
          •   Count IX: child exploitation, a Class C felony;
          •   Count X: child exploitation, a Class C felony;
          •   Count XI: child exploitation, a Class C felony;
          •   Count XII: child exploitation, a Class C felony;
          •   Count XIII: vicarious sexual gratification, as a Class D felony.

      Crowder conceded that each of the charges to which he had pleaded guilty was

      “separate and distinct” from the other charges. Sent. Tr. at 11-13; see also

      Guilty Plea Tr. at 29-30.


[5]   S.G. submitted a victim impact statement to the trial court. In her statement,

      S.G. described how Crowder “treated [her] . . . like a girlfriend” and “kept [her]


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1024 | October 18, 2018   Page 3 of 7
      under lock and key.” Appellee’s App. Vol. 2 at 2. She described how Crowder

      implemented a “process” of sexual abuse that began “when [she] hit puberty”

      with “a back rub,” which progressed to having “his hand . . . go down a little

      further.” Id. Crowder would “do it at night when he thought [S.G.] was

      asleep.” Crowder “did this . . . for a couple of years,” but around the time S.G.

      turned fourteen “he began being more sexual” and would “make [S.G.] touch

      him and perform oral sex and other sexual acts . . . .” Id. On one occasion,

      S.G. recalled her infant brother “screaming in the background.” Id. During the

      acts, S.G. “thought [she] was in trouble and that this was . . . punishment.” Id.

      Because of Crowder’s acts, S.G. “learned to shut [her] feelings off and not feel

      anything,” she is “afraid to have a boyfriend,” and she has “lost [her] family.”

      Id. at 2-3. She asked that, “[i]f he is released from prison,” she “be notified so

      that [she] can hide from him.” Id. at 3.


[6]   Following a sentencing hearing, the trial court stated as follows:


              The court does accept as mitigating circumstances your plea of
              guilty and acceptance of responsibility. You did in fact plead
              guilty, you have accepted responsibility for your behavior[,] and
              those are entitled to mitigation . . . . You have expressed remorse
              in court as well as in the letter that you submitted to the court
              this morning. I will accept that remorse at face value . . . . Your
              attorney further asked that I consider that these offenses be
              considered a single episode of conduct to justify concurrent
              sentencing and I think the case law clearly indicates that that is
              not correct.


              The court does find as aggravating circumstances your criminal
              record covering a period of time from 1998 to 2011 where you’ve

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1024 | October 18, 2018   Page 4 of 7
        got three misdemeanors, three felony convictions[,] and an active
        warrant for your arrest out of Duvall County in Florida. . . . I
        agree with the State, this is not a horrible criminal record . . . but
        I give it some minor aggravating weight . . . . The more serious
        aggravator . . . is the extraordinary impact that this has had on
        your daughter. The violation of the position of trust that you
        were in and the nature of the crimes that you committed. . . .
        You have virtually destroyed this child. . . . She was taken from
        her mother and placed in your care and instead of taking care of
        her you abused her and violated her in the most egregious,
        heinous, and disgusting way possible and then you videotaped it.
        Children are supposed to be safe with their parents . . . . She lost
        her family, she can’t be with her brother and sister anymore, her
        step-mother is no longer acting like a mother because she’s angry
        about this and supporting you and she doesn’t have a dad
        anymore. [W]hen the legislature defined the crimes that you’re
        charged with . . . they considered the impact on potential victims
        and what you did . . . far exceeds, far exceeds that which is
        normally associated with Class B, Class C[,] and Class D
        felonies. . . . Th[ese] were separate dates, separate
        times . . . where you groomed her and then took advantage of
        her . . . . Any one of the aggravating circumstances that I’ve
        identified would justify the imposition of enhanced and
        consecutive sentences but I consider the violation of trust [and]
        the extraordinary impact that your conduct has had on your child
        and the nature and circumstances of [t]he crime[s] sufficient to
        justify consecutive sentencing.


Sent. Tr. at 24-28. The court then ordered Crowder to serve the advisory

sentence for each conviction, with each sentence to run consecutively for an

aggregate term of sixty-one years in the Department of Correction. This appeal

ensued.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1024 | October 18, 2018   Page 5 of 7
                                     Discussion and Decision
[7]   Crowder asserts that his aggregate sentence of sixty-one years in the

      Department of Correction is inappropriate in light of the nature of the offenses

      and his character. Indiana Appellate Rule 7(B) provides that “[t]he Court may

      revise a sentence authorized by statute if, after due consideration of the trial

      court’s decision, the Court finds that the sentence is inappropriate in light of the

      nature of the offense and the character of the offender.” As the Indiana

      Supreme Court has explained, the “principal role of appellate review” under

      Rule 7(B) “should be to attempt to leaven the outliers” and not to “achieve a

      perceived ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225

      (Ind. 2008). The defendant has the burden to persuade us that his sentence is

      inappropriate. Anglemyer v. State, 868 N.E.2d 482, 494 (Ind. 2007).


[8]   Crowder pleaded guilty to twelve offenses, which consisted of three Class B

      felonies, seven Class C felonies, and two Class D felonies. As such, Crowder

      faced a maximum sentence of eighty-nine years. See Ind. Code §§ 35-50-2-5 to -

      7 (2011). However, after giving mitigating weight to Crowder’s guilty plea, his

      acceptance of responsibility, and his expression of remorse, and some

      aggravating weight to Crowder’s criminal history, his violation of a position of

      trust, the extraordinary impact Crowder’s conduct has ad on the victim, and the

      nature and circumstances of his offenses, the court ordered Crowder to serve

      just sixty-one years. Specifically, the court ordered him to serve the advisory

      sentence for each offense, but the court ordered each sentence to run

      consecutive to the others.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1024 | October 18, 2018   Page 6 of 7
[9]    On appeal, Crowder asserts that his sentence is inappropriate in light of the

       nature of the offenses because several of the offenses were so closely connected

       in time, place, and circumstance as to have been a single episode of criminal

       conduct, which would limit Crowder’s sentence for those offenses to not more

       than the advisory sentence for the next highest class of felony. See I.C. § 35-50-

       1-2(c). We reject this argument. Crowder expressly conceded to the trial court

       that each of the offenses to which he had pleaded guilty was “separate and

       distinct” from each other offense. Sent. Tr. at 11-13; see also Guilty Plea Tr. at

       29-30. Accordingly, we cannot say that Crowder’s sentence is inappropriate in

       light of the nature of the offenses.


[10]   Crowder also asserts that his sentence is inappropriate in light of his character

       because his criminal history does not include prior sex or violent offenses. Be

       that as it may, he does have three prior felony convictions. And, regardless,

       like the trial court we agree that Crowder’s prior criminal history is not as

       important to his sentence as his violation of his position of trust over S.G., the

       extraordinary impact of his conduct on his daughter, and the egregious nature

       and circumstances of his offenses, all of which reflect poorly on his character.

       Thus, we cannot say that his aggregate term of sixty-one years in the

       Department of Correction is inappropriate, and we affirm his sentence.


[11]   Affirmed.


       Crone, J., and Pyle, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1024 | October 18, 2018   Page 7 of 7